In satisfaction of two separate indictments, defendant pleaded guilty to operating a motor vehicle with a blood alcohol content of .10 % or more and driving while intoxicated. He was sentenced to five years’ probation to include participation in a drug and alcohol treatment program. Defendant was subsequently arrested in Pennsylvania for driving under the influence of alcohol. As a result, his probation was revoked and he was resentenced to two consecutive prison terms of 1 to 3 years.
Defense counsel urges that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved of further representing defendant. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant’s plea was knowing, intelligent and voluntary, and the sentence was not excessive given defendant’s numerous prior alcohol-related convictions. Accordingly, the judgment is *760affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.